DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Amendment filed on 12/09/2021.
Claims 1-7, 9, 11-12, 16-17, 20, 24 and 26-31 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

CLAIMS 1-7 are rejected as under 35 U.S.C. 103(a) as being unpatentable over Martz (US 2017/0043043 A1) in view of NiteCruzer (see attached NitCruzer2 NPL).

CLAIM 1 – 
Martz teaches an apparatus having the limitations of:
An apparatus for sanitizing a portable device (Martz [Fig 2] apparatus 100), comprising: an enclosure comprising an interior compartment configured to receive the portable device (Martz [Fig 2], also see [0012] As disclosed herein, an apparatus for sanitizing a device may comprise an interior enclosure or compartment configured to receive a device and a sanitizing module comprising one or more electromagnetic emitters. [0013] In the open configuration, the device may be placed within the apparatus and/or removed from the apparatus. [0035] FIG. 1 is a block diagram of one embodiment of a device sanitization apparatus 1. The device sanitization apparatus 1 may comprise an enclosure 100…) 
a front panel to provide access to the interior compartment (Martz [Fig 4] top 101)
the front panel comprising an interior surface that is transparent to ultraviolet radiation (Martz [Fig 4])
and an outer surface forming an exterior wall of the enclosure, wherein the interior surface and the outer surface face away from each other (Martz [Fig. 4] and [Fig. 7] when comparing figures 4 and 7, is apparent that the surfaces are facing away from 
a hinge coupling the front panel to a bottom wall of the enclosure, the front panel to rotate relative to the enclosure about a fixed axis of rotation of the hinge, the front panel selectively rotating between an opened and closed position (Mart [Fig. 5] )

    PNG
    media_image1.png
    681
    732
    media_image1.png
    Greyscale














and one or more emitters configured to emit electro-optical radiation into the interior compartment, wherein at least one emitter is configured to emit the electro-optical radiation into the interior compartment through the interior surface of the front panel (Martz [Fig 4] emitter 204)  

However, NiteCruzer teaches an apparatus having the limitations of:
wherein when the front panel is in the closed position, the interior surface of the front panel secures the portable device in a raised position, and when the front panel is in the opened position, the interior surface of the front panel supports the portable device in a reclined position (see attached NiteCruzer NPL, Images 1-3)

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the apparatus of Martz in view of NiteCruzer to have a front panel wherein when the front panel is in the closed position, the interior surface of the front panel secures the portable device in a raised position, and when the front panel is in the opened position, the interior surface of the front panel supports the portable device in a reclined position, with the motivation of receiving the portable electronic device snugly and securely, therefore maintaining the safety of the device.  (see NiteCruzer NPL, Image 4. “An interior door in the lid opens with the mere twist of a latch. This allows travelers to slide laptops into a universal sleeve that can be attached and detached to the interior door with Velcro. Priceless presentations and other data are safe from shock, awe and the occasional tipsy travel companion.”)


CLAIM 2 – 
Martz in view of NiteCruzer discloses an apparatus having the limitations of claim 1. NiteCruzer further discloses an apparatus having the limitation of:
The apparatus of claim 1, wherein the front panel is configured to stabilize the portable device while rotating between an opened and closed position. (see attached NiteCruzer NPL, Images 1-3))

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 3 – 
Martz in view of NiteCruzer discloses an apparatus having the limitations of claim 2. NiteCruzer further discloses an apparatus having the limitation of:
The apparatus of claim 2, wherein the front panel further comprises a guide structure that does not interfere with the ultraviolet radiation to stabilize the portable device.  (see attached NiteCruzer NPL, Images 1-3)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 4 – 
Martz in view of NiteCruzer discloses an apparatus having the limitations of claim 2. NiteCruzer further discloses an apparatus having the limitation of:
The apparatus of claim 2, wherein the front panel further comprises a slot to stabilize the portable device.  (see attached NiteCruzer NPL, Images 1-3)


rejection of claim 1, and incorporated herein.

CLAIM 5 – 
Martz in view of NiteCruzer discloses an apparatus having the limitations of claim 2. NiteCruzer further discloses an apparatus having the limitation of:
The apparatus of claim 2, wherein the front panel further comprises a series of grooves to stabilize the portable device.  (see attached NiteCruzer NPL, Images 1-3)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 6 – 
Martz in view of NiteCruzer discloses an apparatus having the limitations of claim 2. NiteCruzer further discloses an apparatus having the limitation of:
The apparatus of claim 2, wherein the front panel further comprises a high friction surface to stabilize the portable device.  (see attached NiteCruzer NPL, Images 1-3)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 7 – 

The apparatus of claim 1, wherein in the raised position, the portable device is at an angle relative to the bottom wall of the enclosure, such that the front panel supports the portable device in the raised position, where a first end of the inner surface is raised relative to a second end of the inner surface.  (see attached NiteCruzer NPL, Images 1-3)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIMS 9 and 11-12, 16, 17, 20, 24, and 26-31 are rejected as under 35 U.S.C. 103(a) as being unpatentable over Martz (US 2017/0043043 A1) in view of NiteCruzer in view of La Porte (US 2013/0063922 A1).

CLAIM 9 – 
Independent Claim 9 is substantially the same and thus are rejected for substantially the same reasons as the first independent claim. Claim 9 additionally recites an interface to receive touchless input from a user; and an actuator to open the enclosure in response to a touchless user input (see at least La Porte [0076] actuators).

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the apparatus of Martz in view of NiteCruzer further in view of La see La Porte [0076] The apparatus 900 may further comprise an HMI module 930, which may be configured to receive user input pertaining to the operation of the apparatus 900. The HMI module 930 may comprise one or more buttons, switches, displays, actuators, or other input mechanisms.)

CLAIM 11 – 
Martz in view of NiteCruzer in view of La Porte discloses an apparatus having the limitations of claim 9. Martz further discloses an apparatus having the limitation of:
The apparatus of claim 9, further comprising a hinge coupling the front panel to a bottom wall of the enclosure, the front panel to rotate relative to the enclosure about a fixed axis of rotation of the hinge, the front panel selectively rotating between an opened and closed position. (Martz [Fig. 5] see Claim 1 above)

CLAIM 12 – 
Martz in view of NiteCruzer in view of La Porte discloses an apparatus having the limitations of claim 9. La Porte further discloses an apparatus having the limitation of:
The apparatus of claim 9, wherein the interface comprises a sensor to detect movement outside of the interior compartment, wherein the actuator is configured to open the enclosure in response to the sensor detecting a predetermined movement.  (see at least La Porte [0076] actuators)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 9, and incorporated herein.

CLAIM 16 – 
Independent Claim 16 is also substantially the same and thus are rejected for substantially the same reasons as the first independent claim. Claim 16 recites a method, which determines, based on the one or more one or more conditions, that a first portable  device requires sanitization according to one or more sanitizing rules, and instructs the user to place the first portable device in the at least one sanitizing station  (see at least La Porte [0076], [0079], and [0080]).

The motivations to combine the above mentioned references are discussed in the
rejection of claim 9, and incorporated herein.

CLAIM 17 – 
Martz in view of NiteCruzer view of La Porte discloses a system having the limitations of claim 16. Martz further discloses a system having the limitation of:
The system of claim 16, wherein the sanitizing station further comprises: a device detector to identify a received portable device; and a transmitter to send a signal that notifies the server the identity of the received portable device.  (Martz [0038] and [0039] and [0069])

CLAIM 20 – 
Martz in view of NiteCruzer in view of La Porte discloses a system having the limitations of claim 16. La Porte further discloses a system having the limitation of:
The system of claim 16, wherein the operations of the server further comprise determining that a portable device requires sanitization in response to one or more of: a time since a last sanitization operation was performed on the portable device, a location of the portable device, a patient in the vicinity of the portable device, and a task associated with the portable device (La Porte [0016] Alternatively, or in addition, the amount of exposure may be automatically determined based upon properties of the EO radiation, time since a last sanitization cycle for the PED, and/or other suitable factors.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 9, and incorporated herein.

CLAIM 24 – 
Martz in view of NiteCruzer in view of La Porte discloses a system having the limitations of claim 16. La Porte further discloses a system having the limitation of:
The system of claim 16, wherein the operations of the server further comprise receiving location information for each of the plurality of portable  devices, and wherein the sanitizing rules define locations that require sanitization.  (see at least La Porte [0016] and [0024] and [0034])


rejection of claim 9, and incorporated herein.

CLAIM 26 – 
Martz in view of NiteCruzer in view of La Porte discloses a system having the limitations of claim 24. La Porte further discloses a system having the limitation of:
The system of claim 24, wherein the sanitizing rules define a sanitation schedule based on location.  (see at least La Porte [0016])

The motivations to combine the above mentioned references are discussed in the
rejection of claim 9, and incorporated herein.

CLAIM 27 – 
Martz in view of NiteCruzer in view of La Porte discloses a system having the limitations of claim 16. La Porte further discloses a system having the limitation of:
The system of claim 16, wherein instructing the user comprises sending a signal to the first portable device, the signal causing the first portable device to alert the user of a sanitization requirement. (see at least La Porte [0016] and [0024] and [0034])

The motivations to combine the above mentioned references are discussed in the
rejection of claim 9, and incorporated herein.

CLAIM 28 – 

The system of claim 27, wherein the signal causes the first portable device to display a warning.  (see at least La Porte [0024] and [0034])

The motivations to combine the above mentioned references are discussed in the
rejection of claim 9, and incorporated herein.

CLAIM 29 – 
Martz in view of NiteCruzer in view of La Porte discloses a system having the limitations of claim 27. La Porte further discloses a system having the limitation of:
The system of claim 27, wherein the signal causes the first portable device to emit an audible sound.  (see at least La Porte [0024] and [0034])

The motivations to combine the above mentioned references are discussed in the
rejection of claim 9, and incorporated herein.

CLAIM 30 – 
Martz in view of NiteCruzer in view of La Porte discloses a system having the limitations of claim 29. La Porte further discloses a system having the limitation of:
The system of claim 29, wherein the audible sound is persistent until the first portable device is removed from a location. (see at least La Porte [0016] and [0024] and [0034])

The motivations to combine the above mentioned references are discussed in the
rejection of claim 9, and incorporated herein.

CLAIM 31 – 
Martz in view of NiteCruzer in view of La Porte discloses a system having the limitations of claim 27. Martz further discloses a system having the limitation of:
The system of claim 27, wherein the signal causes the first portable device to lock (Martz [0039] In such embodiments, control of the apparatus 1 could effectively be moved to a user interface on a display device, allowing a user to lock/unlock, activate/deactivate, set the parameters for sanitization, etc., on the apparatus from a remote location. The user interface 303 may be coupled with apparatus 1 via wires, wirelessly, through mobile or wi-fi signals, Bluetooth.RTM., infrared signaling mechanisms, and the like. [0041] Enclosure 100 may further include a lock 106. Lock 106 may be any manner of lock, including but not limited to a combination lock, a key lock, a biometric lock, an electronic lock (for instance, an RFID receiver), etc. Lock 106 may be used in conjunction with sensor 302 to establish that the apparatus 1 is in a state wherein activation of the sanitization cycle can begin. Lock 106 may be used individually to prevent unauthorized access to the apparatus 1, and, therefore, to any device 500 stored within. Lock 106 may further be configured to prevent access after a certain number of attempts, thereafter requiring an override code from an authorized user.)

Response to Arguments
Applicant’s arguments with respect to claims rejected under 35 USC § 103(a) have been considered but are unpersuasive. 
On pages 8-9 of the remarks Applicant’s argues, “Applicant submits that even if (as the Office Action suggests) the interior door of NiteCruzer is considered to correspond to the front panel of claim 1, it does not include every feature of the front panel required by that claim. That is, the interior door of NiteCruzer does not include a single surface that supports a device both when said door is open and when it is closed. Specifically, the interior surface of the interior door is not configured to support a device when said door is closed; rather, an additional structure-a "sleeve"-is required to provide such support. Therefore, NiteCruzer does not teach or suggest every feature of the front panel of claim 1.” However, Examiner respectfully disagrees, NiteCruzer does include a single surface that supports a device both when said door is open and when it is closed.
The application is a simply a device sanitizer that uses a door which can support the device when said door is open and when it is closed.  Device sanitizers have been known in the arts for some as has been demonstrated by Martz.  The design choice of the door that been recited in the limitations does not offer significant, novel improvement over the prior art of reference.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686